DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Scott McMillan via electronic message on 3/23/2022.

Claims 1, 24, and 30 are amended.
Claims 15, 19, 23, 25, 27, 29, 31, 33, and 34 are cancelled.


1.	(Amended) A computerized method for implementing edge web services comprising:
providing an edge device to a customer, wherein: 
the edge device is communicatively coupled with one or more computer networks, and 
the edge device comprises a network access device providing a connection into a carrier and/or service provider network;
configuring the edge device with an orchestrator, wherein: 
the orchestrator comprises a management portal communicatively coupled with the edge device via the one or more computer networks;
the orchestrator pushes an edge-device application to the edge device;
the orchestrator configures the edge device to execute [[an]] the edge-device application comprising:
an operating system,
a networking application, 
a pre-loaded web server or database,
a desktop application, or
a microservice; and
the orchestrator is configured to implement: 
testing of the edge device, 
troubleshooting of the edge device, 
provisioning services for the edge device, and
analysis of performance of the edge-device application;
monitoring, with the orchestrator, usage of the edge device in executing the edge-device application, the usage regarding:

a central processing unit (CPU),
a graphics processing unit (GPU),
a local random access memory (RAM),
a SD-Wan (software-defined networking in a wide area network),
a hard-disk storage, and
a network;
reporting, with the orchestrator via the one or more computer networks, usage data regarding the edge device, the edge-device application, or both, wherein: 
the usage data is based at least in part on the  monitored usage, 
the usage data comprises edge device usage statistics, and
the usage data is reported to an enterprise system; and 
charging an edge-device entity based on the usage of the edge device in running the edge-device application.


15. 	(Cancelled) 

19. 	(Cancelled) 

23. 	(Cancelled) 

24.	(Amended) A non-transitory machine-readable medium storing instructions for implementing edge web services, the instructions comprising code for: 
communicating with an edge device provided to a customer, wherein: 
the edge device is communicatively coupled with one or more computer networks, and 
the edge device comprises a network access device providing a connection into a carrier and/or service provider network;
configuring the edge device with an orchestrator, wherein: 
the orchestrator comprises a management portal communicatively coupled with the edge device via the one or more computer networks;
the orchestrator pushes an edge-device application to the edge device;
the orchestrator configures the edge device to execute [[an]] the edge-device application comprising:
an operating system,
a networking application, 
a pre-loaded web server or database,
a desktop application, or
a microservice; and
the orchestrator is configured to implement: 
testing of the edge device, 
troubleshooting of the edge device, 
provisioning services for the edge device, and
analysis of performance of the edge-device application;
monitoring, with the orchestrator, usage of the edge device in executing the edge-device application, the usage regarding:

a central processing unit (CPU),
a graphics processing unit (GPU),
a local random access memory (RAM),
a SD-Wan (software-defined networking in a wide area network),
a hard-disk storage, and
a network;
reporting, with the orchestrator via the one or more computer networks, usage data regarding the edge device, the edge-device application, or both, wherein: 
the usage data is based at least in part on the  monitored usage, 
the usage data comprises edge device usage statistics, and
the usage data is reported to an enterprise system; and 
charging an edge-device entity based on the usage of the edge device in running the edge-device application.

25.	 (Canceled) 


27. 	 (Canceled) 


29. 	(Canceled) 


30.	(Amended) An orchestrator for implementing edge web services, the orchestrator configured to: 
communicate with an edge device provided to a customer, wherein: 
the edge device is communicatively coupled with one or more computer networks, and 
the edge device comprises a network access device providing a connection into a carrier and/or service provider network;
configure the edge device, wherein: 
the orchestrator comprises a management portal communicatively coupled with the edge device via the one or more computer networks;
the orchestrator pushes an edge-device application to the edge device;
the orchestrator configures the edge device to execute [[an]] the edge-device application comprising:
an operating system,
a networking application, 
a pre-loaded web server or database,
a desktop application, or
a microservice; and
the orchestrator is configured to implement: 
testing of the edge device, 
troubleshooting of the edge device, 
provisioning services for the edge device, and
analysis of performance of the edge-device application;
monitor usage of the edge device in executing the edge-device application, the usage regarding:

a central processing unit (CPU),
a graphics processing unit (GPU),
a local random access memory (RAM),
a SD-Wan (software-defined networking in a wide area network),
a hard-disk storage, and
a network;
report, via the one or more computer networks, usage data regarding the edge device, the edge-device application, or both, wherein: 
the usage data is based at least in part on the  monitored usage, 
the usage data comprises edge device usage statistics, and
the usage data is reported to an enterprise system; and 
cause an edge-device entity to be charged based on the usage of the edge device in running the edge-device application.

31.	 (Canceled) 

33. 	 (Canceled) 

34. 	(Canceled) 

.
					Allowable Subject Matter

Claims 1-2, 18, 20-22, 24, 26,28, 30, and 32 are allowed.

.					Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

	Albeit the prior art on record teaching the claimed elements, steps, and/or limitations the Examiner has deemed the combination of the limitations to be novel (see MPEP 2142 Legal Concept of Prima Facie Obviousness with emphasis on hindsight analysis).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449